                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


JEROME L. GRIMES,

                       Plaintiff,

v.                                                            Case No: 6:19-cv-1026-Orl-41TBS

M. R. BONNER, FLORIDA HIGHWAY
PATROL and STATE OF FLORIDA,

                       Defendants.
                                              /

                                              ORDER

       THIS CAUSE is before the Court on Plaintiff’s Application to Proceed in District Court

Without Prepaying Fees or Costs (“Application,” Doc. 2). United States Magistrate Judge Thomas

B. Smith submitted a Report and Recommendation (“R&R,” Doc. 3), in which he recommends

that the Application be denied. He further recommends that the Complaint (Doc. 1) be dismissed

without leave to amend because Plaintiff has previously filed cases “that were ultimately dismissed

due to incoherency and the failure to state a cause of action.” (Doc. 3 at 3).

       Instead of filing an objection to Judge Smith’s R&R, Plaintiff filed an Amended Complaint

(Doc. 4). The Amended Complaint appears to be a copy of the original Complaint, and thus, suffers

from the same defects. After a de novo review of the record, and noting that no objections were

timely filed, the Court agrees with the analysis set forth in the R&R.

       Accordingly, it is ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 3) is ADOPTED and CONFIRMED and

               made a part of this Order.




                                            Page 1 of 2
           2. Plaintiff’s Application to Proceed in District Court Without Prepaying Fees or

              Costs (Doc. 2) is DENIED.

           3. The case is DISMISSED with prejudice.

           4. The Clerk is directed to close this case.

       DONE and ORDERED in Orlando, Florida on July 2, 2019.




Copies furnished to:

Unrepresented Party




                                           Page 2 of 2
